HEDRICK, Judge.
Defendant contends that the trial court committed error in permitting the introduction of certain of the State’s exhibits. The exhibits which are the subject of this assignment of error are as follows: a cash box, bottles which contained narcotics, prescription scales, two pry bars, a chisel, and a paper listing the drugs found in the basement of the house in question. The defendant argues that the introduction of the exhibits served only the purpose of corroborating the State’s witness Carol Dane’s testimony, .and that the exhibits were inadmissible for this purpose, as the witness’ credibility had not been attacked. This argument is without merit. All of the items introduced into evidence by the State tended to show the break in and larceny with which the defendant was charged and were sufficiently tied to' the defendant by the testimony of other witnesses so as to be circumstantial evidence of his guilt. State v. Muse, 280 N.C. 31, 185 S.E. 2d 214 (1971), cert. denied 406 U.S. 974 (1972) ; State v. Stroud, 254 N.C. 765, 119 S.E. 2d 907 (1961)..
We have carefully reviewed defendant’s two other assignments of error and find them also to be without merit. The defendant was afforded a fair trial free from prejudicial error.
No error.
Judges Britt and Carson concur.